 



Exhibit 10.13
AMENDED AND RESTATED
PROASSURANCE CORPORATION
DIRECTOR DEFERRED STOCK COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
PROASSURANCE CORPORATION
DIRECTOR DEFERRED STOCK COMPENSATION PLAN
     The Board of Directors of ProAssurance Corporation (the “Company”),
effective May 18, 2005, adopted the ProAssurance Corporation Director Deferred
Stock Compensation Plan (the “Plan”). Effective January 1, 2008, the Plan is
being amended and restated in its entirety to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
regulations and guidance issued thereunder. This amended and restated Plan shall
apply to deferrals made on and after January 1, 2008, and any deferrals made
prior to such date and which are unpaid after December 31, 2007.
ARTICLE I
ELIGIBILITY
     The Board of Directors of ProAssurance Corporation (the “Company”) may from
time to time authorize to participate in the Director Deferred Stock
Compensation Plan (the “Plan”) any person (“Eligible Persons”) who is elected
and is currently serving as a non-employee member of the Board of Directors of
the Company.
ARTICLE II
STOCK COMPENSATION SUBJECT TO PLAN
     At a meeting of the Compensation Committee of the Board of Directors of the
Company held prior to the annual meeting of the stockholders in each year
commencing with the year 2005, and in the same calendar year as such annual
meeting, the Directors may determine that a portion, or all, of their
compensation as non-employee Directors be paid in the form of shares of the
Company’s Common Stock (the “Stock”); provided that the Board of Directors may
make such determination at the meeting at which this Plan is adopted, whether
before or after the annual meeting of the stockholders in such year.
Compensation payable in Stock shall be payable only from the shares of Stock
reserved for issuance pursuant to the ProAssurance Corporation 2004 Equity
Incentive Plan or a successor plan which has been approved by the stockholders
of the Company and the shares thereunder approved for listing on the New York
Stock Exchange (the “Incentive Plan”); provided that the granting of the award
under the Incentive Plan shall be subject to the condition that the Company have
sufficient net assets to apply to its capital and surplus in payment for the
Stock an amount equal to the value of the Stock credited to the Account of the
Eligible Person.
ARTICLE III
ELECTION AS TO FORM AND TIME OF PAYMENT

A.   Current or Deferred Payment Election. Each Eligible Person may elect to
receive his or her Stock as either:

  (1)   A current payment in accordance with Article IV below (“Current
Compensation”); or     (2)   A deferred payment in accordance with Article V
below (“Deferred Compensation”).



1



--------------------------------------------------------------------------------



 



B.   Procedure for Making Elections. Subject to the provisions of Section III.C.
below, each Eligible Person may make a written election as to the form and time
of payment of his or her Stock under Section III.A above for each year that he
or she is an Eligible Person. In the case of initial elections hereunder by
persons who are Eligible Persons as of May 18, 2005, the effective date of the
Plan (“Effective Date”), the election must be made within thirty (30) days after
the Effective Date. Thereafter, the election must be made before December 31 of
the calendar year immediately preceding the calendar year to which the election
applies. In the case of a person who first becomes an Eligible Person during a
calendar year and prior to the date of the annual meeting for that year, his or
her election must be made within thirty (30) days following the date upon which
he or she becomes an Eligible Person. Elections will be made on forms prescribed
by the Company and may be obtained from the office of the Secretary of the
Company (“Election Forms”). Election Forms must be fully completed, executed and
returned to the office of the Secretary on or before the applicable deadline in
order to be effective. If an Election Form is not so returned by the applicable
deadline, the Eligible Person will be deemed to have elected to continue his
prior year’s election, or if there is no prior year election, such Eligible
Person will be deemed to have elected to receive Current Compensation in
accordance with Section III.A.(a) above.

C.   Revocation of Elections. No Eligible Person shall have the right to
retroactively revoke any prior election under this Article III. An Eligible
Person may prospectively revoke his or her election and make a new election for
the next calendar year if such Eligible Person executes and delivers a new
Election Form to the Secretary of the Company not later than December 31 of the
current calendar year.

ARTICLE IV
CURRENT COMPENSATION

         If the Eligible Person elects to receive Current Compensation, a stock
certificate (or equivalent electronic transfer to an account with a registered
broker dealer) for the appropriate number of shares of Stock will be issued to
the Eligible Person within thirty (30) days after the annual meeting of the
stockholders for the year to which such Current Compensation relates.

ARTICLE V
DEFERRED COMPENSATION

A.   Time of Payment. Any Eligible Person who elects to receive Deferred
Compensation under this Section V shall be paid the balance in his or her
Deferred Compensation Account (herein defined) within 90 days after such person
ceases to be a member of the Board of Directors of the Company. In the case of
any Eligible Person who dies, payment of the balance in his or her Account shall
be made to the beneficiary designated by the Eligible Person in his or her most
recent annual Election Form within 90 days after the Eligible Person’s date of
death. The Deferred Compensation Account will be established and maintained in
accordance with Section V.C. below. Notwithstanding the foregoing, if the
Eligible Person is a “specified person” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, payment will be made within the 90 day
period after the date which is 6 months after the date that the Eligible Person
ceases to be a member of the Board of Directors of the Company (or, if earlier
than the end of the 6 month period, within 90 days after the Eligible Person’s
date of death).

2



--------------------------------------------------------------------------------



 



B.   Source of Payment. The Stock payable or distributable hereunder will not be
funded currently nor will segregated shares of Stock be maintained to pay such
Deferred Compensation. Until the time of payment of the Deferred Compensation,
the Eligible Person shall have no rights of ownership with respect to the Stock
credited to the Account and such Stock shall not be considered to be issued and
outstanding until issued and delivered to the Eligible Person at the time
provided in Section V.A. above; provided, however, that notwithstanding anything
herein to the contrary, there shall be credited to the Account as a liability of
the Company to the Eligible Person: (i) an amount equal to all dividends that
would otherwise be payable with respect to the Stock credited to the Account;
and (ii) an amount equal to the sum of all proceeds that would otherwise be
payable with respect to the Stock credited to the Account as a result of a
merger, consolidation, recapitalization, liquidation or other reorganization of
the Company; and provided further that the Stock credited to the Account shall
be subject to adjustment in the case of changes in the capitalization of the
Company or change of control of the Company in accordance with Section 4(c) of
the Incentive Plan.

  (1)   Liability of the Company. The obligation to pay the Deferred
Compensation shall be considered a liability of the Company to make benefit
payments in the future to the Eligible Person subject to the claims of its
general unsecured creditors and shall be payable to the Eligible Person in
consideration for the cancellation of such liability (and not for past
services). In the event that the Company is involved in bankruptcy proceedings
at any time prior to the payment of the Deferred Compensation, the liability of
the Company to pay the Deferred Compensation shall be subject to adjustment and
discharge on the same basis as liabilities to the other general unsecured
creditors of the Company. It is the intention of the Company that the Plan be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.     (2)   Spendthrift Provision. An
Eligible Person’s rights to payments under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Eligible Person or
the Eligible Person’s beneficiary.

C.   Deferred Compensation Accounts. The Company will establish a Deferred
Compensation Account (“Deferred Compensation Account”) for each Eligible Person
who elects to receive Deferred Compensation. The Deferred Compensation Account
will evidence the amount of Stock that the Eligible Person would receive at any
time if he or she ceased to be an Eligible Person. The amount of Stock payable
to an Eligible Person will be credited to his or her Deferred Compensation
Account within thirty (30) days following the annual meeting of the shareholders
of the Company.

ARTICLE V
STOCK CERTIFICATES
     Stock certificates issued and delivered to Eligible Persons shall bear such
restrictive legends as the Company shall deem necessary or advisable pursuant to
applicable federal and state securities laws.

3



--------------------------------------------------------------------------------



 



ARTICLE VI
TERMINATION AND AMENDMENT OF PLAN

A.   The Board of Directors of the Company may at any time terminate the Plan,
and may at any time and from time to time and in any respect amend the Plan.

B.   No termination, amendment or modification of the Plan shall affect
adversely the rights of an Eligible Person with respect to his or her Deferred
Compensation Account nor shall any Eligible Person be entitled to accelerate the
terms and conditions for the payment of Deferred Compensation by reason of the
termination, amendment or modification of the Plan.

C.   This Plan shall terminate upon termination of the Incentive Plan or upon
the issuance of awards with respect to all shares of Stock reserved for issuance
under the Incentive Plan.

ARTICLE VII
RELATIONSHIP TO OTHER COMPENSATION PLANS
     The adoption of the Plan shall not affect any other stock option,
incentive, or other compensation plans in effect for the Company or any of its
subsidiaries; nor shall the adoption of the Plan preclude the Company or any of
its subsidiaries from establishing any other form of incentive or other
compensation plan for employees, officers, or directors of the Company or any of
its subsidiaries.
ARTICLE VIII
MISCELLANEOUS

A.   Plan Binding on Successors. The Plan shall be binding upon the successors
and assigns of the Company.

B.   Singular, Plural; Gender. Whenever used herein, nouns in the singular shall
include the plural, and the masculine pronoun shall include the feminine gender.

C.   Headings, etc. Headings of Articles and Sections hereof are inserted for
convenience and reference; they do not constitute part of the Plan.

D.   Interpretation. Subject to the express provisions of the Plan, the Board of
Directors of the Company shall have complete authority to interpret the Plan, to
prescribe, amend, and rescind rules and regulations relating to it, and to make
all determinations necessary or advisable for the administration of the Plan. No
member of the Board of Directors of the Company shall be liable to any person
for any act or determination made in good faith with respect to the Plan or any
Compensation payable hereunder.

E.   Taxes. If the Company is required to collect withholding taxes upon the
issuance of Stock to any Eligible Person, the Company may not deliver the shares
to the Eligible Person until the Eligible Person has delivered to the Company
the required amount for the withholding taxes.

F.   Applicable Law. This Plan shall be administered, construed and enforced in
accordance with the laws of the State of Delaware.

4